FLETCHER, Chief Judge
(concurring in the result):
I concur in the result.
I do not believe it is necessary nor should we decide whether the doctrine of “supervisory” mandamus is available to the Government in courts-martial cases. See In Re United States, 598 F.2d 233 n. 6 (D.C. Cir., 1979). Traditionally, the facts of the instant case constitute appeals from the trial judges’ rulings and accordingly the doctrine is inapplicable. Will v. United States, 389 U.S. 90, 88 S.Ct. 269, 19 L.Ed.2d 305 (1967); In Re United States, supra.